                                                                  -.^• 1^ CirHCi COU;?|
                                                                       ' i''/' • ■ K \H n 1V
                IN THE UNITED STATES DISTRICT COURT FOR                             nuiV.
                   THE SOUTHERN DISTRICT OF GEORGIA              1^0 'ftp          'rnjS)
                          SAVANNAH DIVISION


KURTIS LEE BROWN,                                                   SO.DJ;iT. CP GA.

     Petitioner,

V.                                          CASE NO. CV414-223


WARDEN BRAD HOOKS, Johnson
State Prison,

     Respondent.



                                ORDER


     Before the Court is Petitioner's "Affidavit to Vacate Void

Judgments and Orders," which this Court construes as a Federal

Rule of Civil Procedure 60(b) motion. (Doc. 12.) Federal Rule of

Civil Procedure 60(b) permits the Court to relieve a party from

a final judgment, order, or preceding for the following reasons:

     (1)   mistake,    inadvertence,        surprise,    or      excusable
           neglect;
     (2)   newly discovered evidence that, with reasonable
           diligence, could not have been discovered in time
           to move for a new trial under Rule 59(b);
     (3)   fraud (whether previously called intrinsic                        or
           extrinsic), misrepresentation, or misconduct                      by
           an opposing party;
     (4)   the judgment is void;
     (5)   the judgment has been satisfied, released, or
           discharged; it is based on an earlier judgment
           that has been reversed or vacated; or applying it
           prospectively is no longer equitable; or
     (6)   any other reason that justifies relief.

     Petitioner    requests   that       this   Court   vacate    as      void       all

orders that "adjudicate       him   ^a    state   prisoner.'" (Id. at 1.)
